Citation Nr: 0025835	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, cervical spine.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1964.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran has not presented competent medical evidence that 
there is an etiological relationship between degenerative 
joint disease, cervical spine, and any injury incurred in or 
any incident of his active duty.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative joint disease, cervical spine, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has reported that he was hit in the chin by a 
heavy hatch on his personnel carrier during active duty while 
serving in Korea.  The veteran has been awarded service 
connection for a scar which the veteran states was incurred 
as pat of this incident.  The veteran believes that this 
injury also resulted in a current condition in his spine.  
The issue before the Board thus involves a claim of 
entitlement to service connection.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  However, 
the occurrence of an injury during service is not by itself 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, statutory law as enacted by the Congress charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim has been defined by the 
United States Court of Appeals for Veterans Claims (Court) as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 91 (1990).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony and/or lay statements because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service medical records establish that, in late June 1963, 
the veteran incurred a 4-inch laceration on his chin, from 
the hatch of a personnel carrier, which required 24 stitches 
for closure.  The veteran's testimony at his RO hearing in 
April 1999 is essentially consistent with the service medical 
records.  The veteran additionally testified that he did not 
have an X-ray performed at that time because he was in the 
field.  The veteran's separation examination report does not 
reflect that any findings were made concerning his spine at 
the time of separation.  Likewise, the record does not 
contain any indication that any such findings were made 
within one year of separation from active duty.

The veteran has now submitted evidence that shows he 
currently has cervical spine degenerative joint disease.  VA 
outpatient records dated in November 1993 reference 
radiologic findings of degenerative joint disease of the 
cervical spine.  A private medical statement from Donald S. 
Kreidler, D.C., dated in January 1994, also indicates that 
the veteran had positive orthopedic findings, including 
cervical compression and distraction.  A VA examiner in 
November 1995 reported that the veteran had muscle spasms in 
the neck that caused decreased flexion and hyperextension of 
the spine, and an X-ray report of March 1998 showed that 
there was osteoarthritis and osteopenia of the cervical and 
lower spine.

However, these records are devoid of any medical evidence or 
opinion regarding the etiology or onset of the veteran's 
degenerative joint disease of the cervical spine.  The 
veteran has not presented any competent medical evidence that 
degenerative joint disease of the cervical spine, which was 
apparently first diagnosed approximately 30 years after his 
service discharge, is etiologically related to his service or 
to any injury incurred in service.  

Although the Board acknowledges that the veteran is sincere 
in his belief that the claimed injury is the root of his back 
disorder, as a lay person, he is not qualified to 
etiologically relate his symptoms to active duty.  Rather, 
only health care professionals can enter conclusions which 
require medical opinions, such as a medical diagnosis of 
disability or an opinion as to the relationship between a 
current disability and service.  The record contains no 
indication that the veteran has the medical training, 
expertise, or diagnostic ability to competently link the 
claimed condition with active service.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  As a result, the veteran's lay 
opinion does not present a sufficient basis upon which to 
find this claim to be well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Stadin v. Brown, 8 Vet. App. 
280, 284 (1995) (layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing symptoms).

Accordingly, the Board must deny the veteran's claim of 
entitlement to service connection for degenerative joint 
disease with muscle spasms as not well grounded.  Because he 
has failed to meet his initial burden of submitting evidence 
of well-grounded claim for service connection, the VA is 
under no duty to assist him in developing the facts pertinent 
to the claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  

Further, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
claim well grounded.  The Board notes that the veteran 
indicated at his RO hearing in April 1999 that his neck was 
first X-rayed by the VA sometime in the 1990's.  He then 
stated that those X-rays had been taken "recently," and 
indicated that he was seen for those x-rays at the same VA 
facility which currently provides his treatment.  The Board 
notes that this facility was requested to furnish records 
beginning in 1993, and those records reference the earliest 
diagnosis of record of degenerative joint disease of the 
cervical spine.  The duty to associate applicable VA 
documents with the record has therefore been met.

As such, there is no additional duty on the part of the VA 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify him of the 
evidence required to complete his application for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why the current attempt fails.


ORDER

A well-grounded claim having not been submitted, entitlement 
to service connection for degenerative joint disease with 
muscle spasm is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


